Citation Nr: 0818776	
Decision Date: 06/06/08    Archive Date: 06/18/08

DOCKET NO.  06-34 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial compensable disability rating for 
the residual scarring of an operation to remove a ganglion 
cyst from the left wrist.  


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 


INTRODUCTION

The veteran had active service from June 1999 to June 2005.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Columbia, South Carolina.  


FINDINGS OF FACT

The veteran's residual scarring of the left wrist is 
manifested by a 2 inch by 1 inch scar that is not tender upon 
examination, is not unstable, and does not limit motion or 
function of the veteran's left wrist.   


CONCLUSION OF LAW

The criteria for a compensable disability rating for the 
residuals of the scarring of the veteran's left wrist have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5107, 5107A (West 
2002 & Supp. 2007); 38 C.F.R. §§ 7801-05; 7819 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim for an initial compensable disability 
rating for her service-connected residual scarring arises 
from her disagreement with the initial evaluation following 
the grant of service connection.  Courts have held that once 
service connection is granted the claim is substantiated, 
additional notice is not required and any defect in the 
notice is not prejudicial.  See Goodwin v. Peake, No. 05-0876 
(U.S. Vet. App. May 19, 2008); Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Therefore, no further notice is needed under VCAA.

As to VA's duty to assist, VA has associated with the claims 
folder the veteran's VA treatment records, and in August 
2005, she was afforded a formal VA examination. The Board 
finds that no additional assistance is required to fulfill 
VA's duty to assist. Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001). 





Increased Rating Claim

In the currently appealed October 2005 decision, the RO 
granted the veteran's claim of entitlement to service 
connection for residuals of the excision of a ganglion cyst 
of the left wrist (which was done in service), and assigned a 
noncompensable evaluated for the scar residual.  The veteran 
argues that the disability is more disabling than evaluated. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  

The Board attempts to determine the extent to which a 
veteran's service-connected disabilities adversely affect his 
ability to function under the ordinary conditions of daily 
life, and the assigned ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  

Diagnostic Code 7819 provides that benign skin neoplasms are 
rated as disfigurement of the head, face, or neck (Diagnostic 
Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, 
or 7805), or rated on impairment of function.  38 C.F.R. § 
4.118. 

Diagnostic Code 7801 provides ratings for scars, other than 
the head, face, or neck, that are deep or that cause limited 
motion.  Scars that are deep or that cause limited motion in 
an area or areas exceeding 6 square inches (39 sq. cm.) are 
rated 10 percent disabling.  Scars in an area or areas 
exceeding 12 square inches (77 sq. cm.) are rated 20 percent 
disabling.  Scars in an area or areas exceeding 72 square 
inches (465 sq. cm.) are rated 30 percent disabling.  Scars 
in an area or areas exceeding 144 square inches (929 sq.cm.) 
are rated 40 percent disabling.  Note (1) to Diagnostic Code 
7802 provides that scars in widely separated areas, as on two 
or more extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with 38 C.F.R. § 4.25.  Note (2) provides that 
a deep scar is one associated with underlying soft tissue 
damage.  38 C.F.R. § 4.118. 

Diagnostic Code 7802 provides ratings for scars, other than 
the head, face, or neck, that are superficial or that do not 
cause limited motion.  Superficial scars that do not cause 
limited motion, in an area or areas of 144 square inches (929 
sq. cm.) or greater, are rated 10 percent disabling.  Note 
(1) to Diagnostic Code 7802 provides that scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 38 C.F.R. § 
4.25.  Note (2) provides that a superficial scar is one not 
associated with underlying soft tissue damage.  38 C.F.R. § 
4.118.

Diagnostic Code 7803 provides a 10 percent rating for 
superficial unstable scars.  Note (1) to Diagnostic Code 7803 
provides that an unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.  
Note (2) provides that a superficial scar is one not 
associated with underlying soft tissue damage.  38 C.F.R. § 
4.118. 

Diagnostic Code 7804 provides a 10 percent rating for 
superficial scars that are painful on examination.  Note (1) 
to Diagnostic Code 7804 provides that a superficial scar is 
one not associated with underlying soft tissue damage.  Note 
(2) provides that a 10-percent rating will be assigned for a 
scar on the tip of a finger or toe even though amputation of 
the part would not warrant a compensable rating.  38 C.F.R. § 
4.118.  Diagnostic Code 7804 also directs the rater to see 38 
C.F.R. § 4.68 (amputation rule).  38 C.F.R. § 4.118. 
 
Diagnostic Code 7805 provides that other scars are to be 
rated on limitation of function of affected part.  38 C.F.R. 
§ 4.118. 

Facts and Analysis 

Application of Diagnostic Code 7801 results in a 
noncompensable disability rating for the veteran.  During the 
August 2005 VA examination, the examiner noted that there was 
no pain on range of motion for the veteran's left wrist, and 
it was not suggested motion was limited, by scarring or 
otherwise.  Finally, according to the August 2005 VA 
examination, the veteran's scar is only 2 centimeters (cm) by 
1 cm, or 2 square cm.  Diagnostic Code 7801 requires limited 
motion in an area exceeding 6 square inches.  

The veteran alleged in her October 2006 appeal to the Board 
that a disability rating of at least 10 percent should be 
awarded if there is at least one characteristic of 
disfigurement.  However, the veteran is referencing 
Diagnostic Code 7800 when making this assertion, which only 
deals with scars of the head, face or neck, and is not 
applicable to the veteran's claim.  Diagnostic Code 7802 
deals with superficial scars throughout the rest of the body.  
Under Diagnostic Code, a scar must be 144 square inches in 
size to warrant a 10 percent disability rating.  Again, the 
veteran's scar is only 2 cm by 1 cm, or 2 square cm.  
Therefore, the veteran does not qualify for a compensable 
disability rating based on disfigurement.  

The veteran is not entitled to a compensable disability 
rating under Diagnostic Codes 7803 or 7804 either.  
Diagnostic Code 7803 requires that the scar be unstable, with 
frequent loss of the covering of skin over the scar.  There 
is no evidence of the veteran's scar being unstable.  The 
veteran is also not entitled to a compensable disability 
rating under Diagnostic Code 7804, which requires that the 
scar be painful upon examination.  During the August 2005 VA 
examination of the veteran's wrist, the examiner noted that 
the veteran's scar was not tender upon examination.  
Therefore, since the veteran's scar is not unstable or 
painful upon examination, a compensable disability rating 
cannot be assigned under these Diagnostic Codes either.  

Finally, Diagnostic Code 7805 requires that there be 
limitation of function of the affected part.  The August 2005 
VA examiner noted that the veteran reported that her left 
wrist bothered her when she typed or sewed, but Motrin would 
relieve this pain.  Aside from the pain reported by the 
veteran on occasion, a medical examiner has not found the 
functionality of the veteran's wrist to be limited, due to 
scarring or otherwise.  Additionally, the examiner took X-
rays of the veteran's wrist during this examination, and upon 
review of these X-rays, determined that the veteran's wrist 
was normal.  This examination revealed no evidence, aside 
from the residual scarring itself, of a current or prior 
injury or atrophy, and a September 2005 radiological 
examination revealed no fractures, dislocations, or lytic or 
blastic disease of the veteran's left wrist.  The radiologist 
concluded that the veteran's left wrist was normal.  

Therefore, since the veteran's wrist has no indication of 
residuals from her prior surgery other than scarring, and 
since there is no indication that her scar qualifies as a 
compensable disability under any diagnostic code, a 
compensable disability rating cannot be assigned.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The claim of entitlement to a 
compensable disability rating for residual scarring of the 
left wrist.  must be denied.


ORDER

An initial compensable disability rating for the residual 
scarring of an operation to remove a ganglion cyst from the 
left wrist is denied.  



____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


